Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-8-2006

USA v. Long
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2357




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Long" (2006). 2006 Decisions. Paper 935.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/935


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      __________

                                      No. 05-2357
                                      __________


                           UNITED STATES OF AMERICA

                                           v.

                                   KARIN L. LONG,
                                             Appellant

                                      __________

                    On Appeal from the United States District Court
                               for the District of Delaware
                            D.C. Criminal No. 04-cr-00025-1
                     District Judge: The Honorable Kent A. Jordan
                                        ________

                       Submitted under Third Circuit LAR 34.1(a)
                                    March 28, 2006
                                        ______

               Before: McKEE and VAN ANTWERPEN, Circuit Judges,
                           and POLLAK,* District Judge.
                                    ______

                              (Opinion filed: June 8, 2006)




      *
        Honorable Louis H. Pollak, District Judge for the United States District Court of
the Eastern District of Pennsylvania, sitting by designation.
                                          ________

                                         OPINION
                                         ________

POLLAK, District Judge:

       Defendant-appellant Karin A. Long appeals the sentence entered on April 21,

2005, committing her to an eighteen-month term of imprisonment. Because we write

primarily for the parties, who are familiar with this case, we need not set forth the full

factual or procedural history of this appeal.

       In August 2004, Ms. Long executed a plea agreement and entered a plea of guilty

to two counts of tax fraud. See Judgment, App. at 2 (indicating Ms. Long admitted

violations of 26 U.S.C. § 7206(2) and 18 U.S.C. § 371). Given Ms. Long’s offense level

of 15 and criminal history category of 1, the United States Sentencing Guidelines

recommended a term of eighteen to twenty-four months. Ms. Long thus received the

minimum sentence recommended by the Guidelines.

       Ms. Long now argues that the District Court judge did not make clear that he was

aware of the advisory nature of the Guidelines or that he understood that he was free to

depart from the Guidelines based on a defendant’s unique circumstances. This court has

jurisdiction to consider whether the District Court failed to recognize its authority to

depart from the Guidelines. See United States v. Sally, 116 F.3d 76, 78-79 (3d Cir. 1997).

Contrary to Ms. Long’s contentions, the record does not suggest that the District Court

held the erroneous belief that it lacked such discretion. Rather, the transcript of the


                                                2
sentencing proceeding shows that the sentencing judge was aware of his discretionary

powers. Nonetheless, he concluded that a sentence at the bottom of the Guidelines’ range

was most appropriate. See, e.g., Sentencing Hearing Transcript (“Transcript”), App. at

21-22 (considering the evidence submitted on Ms. Long’s behalf but deciding to require a

sentence within the Guidelines’ range); see also id. at 12 (acknowledging defense

counsel’s observation that the Guidelines are now advisory).

       Ms. Long further asserts that the failure of the District Court to depart from the

Guidelines in the instant case was an abuse of discretion, in light of the information which

was before the District Court. We review the sentence for reasonableness. See United

States v. Booker, 543 U.S. 220 (2005). In the instant case, the District Court

acknowledged Ms. Long’s role as primary caretaker for her ill and disabled domestic

partner. See, e.g., Transcript, App. at 15, 22. However, the District Court did not find

that the circumstances were so exceptional as to merit a sentence below the Guidelines’

range. See id. at 22; cf. U.S.S.G. § 5H1.6 (“[F]amily ties and responsibilities are not

ordinarily relevant in determining whether a departure may be warranted.”).1 We find

that the court contemplated the totality of the circumstances, and the resulting sentence

was reasonable. Cf. 18 U.S.C. § 3553(a). We will therefore affirm.



       1
         Ms. Long observes that in exceptional circumstances, where a defendant plays an
irreplaceable role in the life of a family member, a sentence below the Guidelines range
may be deemed appropriate. Appellant’s Brief at 6 (citing United States v. Gaskill, 991
F.2d 82 (3d Cir. 1993)). She concedes that generally “using the factor of family
circumstances is discouraged as a vehicle for downward departure.” Id. at 5.

                                              3